In a proceeding under article 78 of the Civil Practice Act, to annul the determination, made September 18, 1961, by the Village Board of the Incorporated Village of Freeport, establishing a new Municipal Board of Water and Light Commission and abolishing such an existing commission which had been created in 1955; to compel the restoration of petitioner and his cocommissioners as members of the first 1955 commission, and for other related relief, the Village Board and the Village Treasurer appeal from an order of the Supreme Court, Nassau County, dated January 19, 1962, which denied their cross motion to dismiss the petition on the ground that it is insufficient in law; granted the petition upon the merits; annulled the determination of the Village Board; held the 1955 commission to have been legally constituted; held the new commission to be unlawful and restrained its members from acting; and directed the payment of back salary to petitioner and his coeommissioners as members of the first commission. Order affirmed, with costs. No opinion. Beldock, P. J., Kleinfeld, Christ, Brennan and Rabin, JJ., concur. [33 Misc 2d 324.]